560 So.2d 308 (1990)
Jerome Rudolph LENNON, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2093.
District Court of Appeal of Florida, First District.
April 18, 1990.
Victor Lawson Hulslander, Gainesville, for appellant.
Robert A. Butterworth, Atty. Gen., Virlindia A. Sample, Asst. Atty. Gen., Tallahassee, for appellee.
SMITH, Judge.
Appellant appeals his convictions contending the prosecutor used his peremptory challenges to improperly exclude blacks from the jury. We affirm.
The prosecutor used his peremptory challenges to excuse three blacks, two women and one man, from the jury panel. The prosecutor explained that he excused the two women because of their close association or familiarity with the appellant and/or his family. The male juror was struck because of his reticence. These are racially-neutral reasons and are supported by the record. To the extent the record is susceptible to differing interpretations, we are required to accord the trial court great deference in matters of this kind. Reed v. State, 560 So.2d 203 (Fla. 1990). The jury selection process in this case met the requirements of State v. Neil, 457 So.2d 481 (Fla. 1984). See Stephens v. State, 559 So.2d 687 (Fla. 1st DCA 1990).
AFFIRMED.
WENTWORTH and JOANOS, JJ., concur.